IN THE COMMONWEALTH COURT OF PENNSYLVANIA


William C. Thigpen,                            :
                                               :
                      Petitioner               :
                                               :
              v.                               : No. 2426 C.D. 2014
                                               : Submitted: August 28, 2015
Unemployment Compensation                      :
Board of Review,                               :
                                               :
                      Respondent               :


BEFORE:       HONORABLE BERNARD L. McGINLEY, Judge
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE JAMES GARDNER COLINS, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE COLINS                                         FILED: September 29, 2015

              William C. Thigpen (Claimant) petitions, pro se, for review of an
order of the Unemployment Compensation Board of Review (Board) affirming the
decision of the referee that found Claimant ineligible for unemployment
compensation benefits. The referee concluded that Claimant was discharged from
his employment as a Program Counseling Coordinator with Pennsylvania
CareerLink Chester County (Employer) for inappropriate behavior in the
workplace, and that this violation amounted to willful misconduct under section
402(e) of the Unemployment Compensation Law (Law).1 We affirm.

1
  Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. § 802(e).
Section 402(e) of the Law provides that an employee shall be ineligible for compensation for any
week in which his or her unemployment is due to discharge for willful misconduct connected to
his or her work. 43 P.S. § 802(e).
            Claimant applied for unemployment benefits following his discharge
from employment with Employer. The Department of Labor and Industry issued
an August 29, 2014 determination finding him ineligible for benefits. (Record
Item (R. Item) 6, Notice of Determination.) Claimant appealed, and a hearing was
held before a referee on October 2, 2014, at which Claimant, without counsel,
appeared; Employer was represented by counsel and presented four witnesses. (R.
Item 11, Referee Hearing: Transcript of Testimony (H.T.).) Following the hearing,
the referee issued an October 3, 2014 decision and order denying Claimant
unemployment benefits. (R. Item 12, Referee Decision/Order.) Claimant appealed
to the Board and the Board issued a December 10, 2014 order affirming the
referee’s determination, and adopting and incorporating the referee’s findings and
conclusions. (R. Item 14, Board’s Order.) The findings of fact adopted by the
Board were as follows:

      1. Claimant worked full-time beginning on May 9, 2011 as a Program
      Counseling Coordinator until his last day worked on August 11, 2014,
      at a final salary of $45,431 per year.

      2. On April 2, 2013, Employer warned Claimant about inappropriate
      behavior exhibited in the office.

      3. On July 15, 2014, Claimant was required to attend a training given
      by a co-worker on a new filing system.

      4. Employer was required to move from a single manila folder to a 6-
      section file which would contain additional paperwork.          The
      Commonwealth of Pennsylvania was requiring the CareerLink to
      begin utilizing the 6-section filing system per client.

      5. Prior to the training on July 15, 2014, the Director informed
      Claimant and others that they were required to implement this new
      system.



                                        2
       6. On July 15, 2014, during the training, Claimant appeared angry,
       interrupted the trainer, spoke over the trainer and was difficult. The
       trainer had allocated a half hour for the training but the training lasted
       over one hour because of Claimant’s behavior.

       7. The training group consisted of the trainer, Claimant and another
       individual.

       8. After conducting the training, the trainer complained to her
       supervisor that she felt Claimant had bullied her during the training
       where she was just performing her job duties.

       9.   Employer discharged Claimant for inappropriate behavior
       exhibited during the meeting.

(R. Item 12, Findings of Fact (F.F.) ¶¶1-9.)
              Claimant appealed the Board’s decision and order to this Court.2
The term willful misconduct is not defined within Section 402(e) of the Law, but
has been interpreted by the courts to include: 1) wanton or willful disregard of the
employer’s interests; 2) deliberate violation of the employer’s rules or directives;
3) disregard of the standards of behavior which an employer can rightfully expect
from an employee; and 4) negligence demonstrating an intentional disregard of the
employer’s interest or the employee’s duties and obligations.                        Scott v.
Unemployment Compensation Board of Review, 36 A.3d 643, 647 (Pa. Cmwlth.
2012).    Whether a claimant’s conduct rises to the level of willful misconduct is a
question of law that is subject to plenary review by this Court.                     Orend v.
Unemployment Compensation Board of Review, 821 A.2d 659, 661 (Pa. Cmwlth.
2003).


2
 Our scope of review is limited to determining whether necessary findings of fact are supported
by substantial evidence, whether an error of law was committed and whether constitutional rights
were violated. Section 704 of the Administrative Agency Law, 2 Pa. C.S. § 704; Smithley v.
Unemployment Compensation Board of Review, 8 A.3d 1027, 1029 n.5 (Pa. Cmwlth. 2010).
                                               3
             The employer bears the burden of proving that the claimant was
discharged for willful misconduct. Greer v. Unemployment Compensation Board
of Review, 4 A.3d 733, 736 (Pa. Cmwlth. 2010).           When the alleged willful
misconduct involves the violation of a work rule or policy, the employer must
prove the existence of the rule, the reasonableness of the rule, and the fact of the
claimant’s violation. Lewis v. Unemployment Compensation Bd. of Review, 42
A.3d 375, 377 (Pa. Cmwlth. 2012); Brady v. Unemployment Compensation Board
of Review, 539 A.2d 936, 938 (Pa. Cmwlth. 1988). Once an employer has proved
the violation of the work rule or policy, the burden then shifts to the claimant to
prove that he or she had good cause for the violation. Bell Socialization Services v.
Unemployment Compensation Board of Review, 74 A.3d 1146, 1147 (Pa. Cmwlth.
2013). The claimant establishes good cause where he or she demonstrates that the
actions are justified or reasonable under the circumstances. Id. at 1147-48.
             Before this Court, Claimant denies that he engaged in confrontational
behavior at the training session. Claimant further argues that if his behavior at the
training session was inappropriate, it was far less inappropriate than that of the
CareerLink managers and colleagues who, he contends, uttered derogatory names
to describe their clientele. He seeks to justify his behavior at the training session
by explaining that he was trying to save Chester County taxpayers the expense of
redoing a project that he asserts failed miserably two years before. He also states
that excessive stress he felt at work was due to management’s failure to implement
his suggestions on how the workplace should be run, and the changing
environment at the workplace since its move, in summer 2014, from Coatesville to
Exton. Claimant also suggests that had Employer taken action to address his
health problems, including high blood pressure, anxiety and depression, the


                                         4
training session incident would not have occurred; he argues that two proffered
letters, one from his treating physician and one from a Crisis Specialist at the crisis
residential facility where he was treated following his termination from
employment should have been admitted into evidence at the referee hearing.
             Before the referee, Employer presented the testimony of the Site
Administrator, who was Claimant’s direct supervisor. The Site Administrator
testified that there were numerous occasions when he had met with Claimant to
discuss his inappropriate behavior and its impact on office operations, and referred
specifically to events in March 2013 that triggered the issuance of what was termed
a “last chance agreement” or “continuation of employment agreement” that the Site
Administrator sent to Claimant on April 2, 2013. (H.T. at 13-14.) This document
sets forth three incidents during which Claimant was described as argumentative
and combative while discussing work processes. (R. Item 11, Employer Exhibit
1.) The document states that if Claimant fails to improve in the areas outlined, or
“ever act[s] again in a manner that can be considered hostile, offensive or
antagonistic toward a county employee…further disciplinary action up to and
including termination may occur.” (Id.)
             Employer also presented the testimony of the two other employees,
each a Program Coordinator, who were present at the training meeting that
triggered Claimant’s dismissal for inappropriate behavior. This meeting was held
for the purpose of introducing procedural programming changes mandated by the
Commonwealth, with explanation of new forms. (H.T. at 14.) One of the Program
Coordinators was acting as program monitor for the mandated changes and was
charged with conducting the meeting; she stated that Claimant resisted the changes
and was belligerent and argumentative throughout, yelling at times and leaving her


                                          5
shaken. (H.T. at 19-22.) The other Program Coordinator confirmed that Claimant
was very angry, would not listen and continually spoke over the voice of the
training leader. (H.T. at 27.) The Director of the County Workforce Investment
Board, who signed the April 2013 warning letter and participated in the July 2014
meeting during which Claimant was notified that his employment was terminated,
testified that one week prior to the training meeting he met with Claimant and the
other Program Coordinators to communicate that the training was going to occur
and identify who would be leading the training. (H.T. at 6.) The Director stated
that he clearly communicated to Claimant and the other employees his expectation
that they would cooperate to create and maintain the new filing system in
compliance with the Commonwealth’s directives. (H.T. at 6-7.)
               Before the referee, Claimant acknowledged his frustration with the
mandated changes and with his duties at work generally,3 and testified as to his
belief that there would not be sufficient time or adequate workforce to accomplish
the changes; however, he denied having bullied or intimidated his fellow
employees during the training meeting. (H.T. at 33-36.) The referee questioned
Claimant as to whether he informed Employer during his employment of any
medical condition or issues; Claimant answered “no,” stating that four other
employees, all, like Claimant, over the age of 60 had been terminated for absences
from work due to medical conditions and he felt he could not speak to Employer
about his health issues. (H.T. at 37.) The referee did not admit the letters from



3
  Claimant testified that since the CareerLink office had been moved from Coatesville to Exton
and the numbers of clients able to access the new location had dropped, there had been a
directive to begin accommodating clients from halfway houses, methadone clinics, and shelters;
he stated that his job had been to find training for clients, but these new clients had no intention
of getting a job, nor were there budget funds to pay for training these individuals. (H.T. at 36.)
                                                 6
Claimant’s physician and the crisis residential facility into evidence, indicating that
they were prepared after the date of Claimant’s discharge from employment. (Id.)
             Here, it is undisputed that Claimant was warned in April 2013 that
any future hostile, offensive or antagonistic behavior in the workplace could result
in the termination of his employment. The Board found that Claimant’s actions
during the July 2014 training session must be considered a deliberate violation of
Employer’s directive. We are bound to examine the testimony in the light most
favorable to Employer, in whose favor the Board found, giving it the benefit of all
inferences that can logically and reasonably be drawn from the testimony. Spencer
v. Unemployment Compensation Board of Review, 602 A.2d 484, 485 (Pa.
Cmwlth. 1992).
              We conclude that Employer established willful misconduct via
violation of a known work directive and that he exhibited behavior clearly contrary
to Employer’s interests in maintaining a positive work environment. We must
therefore determine whether Claimant established good cause for his actions, and
here, we find Claimant’s various arguments to be without merit. Employer was
required, and Claimant was aware that Employer was required under
Commonwealth mandate, to implement the filing system changes which Claimant
vehemently resisted.      Claimant’s belief that the mandated changes were
burdensome and unnecessary cannot justify his aggressive behavior towards his
colleagues at the training meeting. The record contains no testimony, and there is
simply no evidence to support Claimant’s assertion that Employer’s management
uttered derogatory remarks about its clientele, and thereby exhibited more
inappropriate actions than those exhibited by Claimant or, as Claimant also



                                          7
speculated, that Employer was attempting to terminate Claimant’s employment
before he could submit a request for an extended absence due to illness.
             Claimant admitted at the referee hearing that he did not inform
Employer of any medical conditions that may have impacted his performance at
the workplace. Therefore, we find no merit in his contention that Employer knew
about his health issues, and could have prevented the incidents that occurred at the
training session had it addressed them. Nor is there evidence that he could not
report health issues. To the contrary, the “last chance agreement” signed by
Claimant states “[t]he County’s Employee Assistance Program, Health Advocate,
Inc. can be confidentially reached to assist you by calling [phone number] to
discuss your continued inability to deal with people in the workplace.” (R. Item
11, Employer Exhibit 1.)     Furthermore, in correspondence to the referee prior to
the hearing, Claimant states that he is not using the fact that he was seeking
professional help for his depression as an excuse for his actions, but rather to shed
light on his situation. (R. Item 10, Additional Claimant Information.)
              The referee likewise did not err in denying admission of the letters
that Claimant sought to have admitted into evidence. These documents could not
have constituted evidence sufficient to establish justification for Claimant’s
inappropriate behavior on July 15, 2014. One document consists of a single-
sentence letter verifying that Claimant was treated for severe depression, stress,
and anxiety at a crisis residential facility for a nine-day period; however, this
treatment began one month after his termination from employment. (Id.) The other
document, a letter dated approximately one month following Claimant’s
termination from employment, indicates that Claimant had been seen at the
physician’s office on a regular basis for treatment and management of


                                         8
“hypertension, asthma, psoriasis, osteoarthritis, depression and obesity;” the period
of treatment is not set forth in the letter. (Id.)
              While this Court has held that physical illness and its attendant
circumstances can constitute good cause for violating an employer’s policy,
Thompson v. Unemployment Compensation Board of Review, 723 A.2d 743, 744-
45 (Pa. Cmwlth. 1999), Claimant in no way establishes that his depression, a
condition he admits he concealed from his Employer, was the cause of
inappropriate behavior on his part. The record supports the Board’s finding that
after receiving an explicit warning about argumentative and combative behavior in
the workplace in violation of department policy, Claimant again exhibited such
behavior in a meeting, resulting in the termination of his employment for willful
misconduct. Accordingly, we affirm.



                                        __________ ___________________________
                                        JAMES GARDNER COLINS, Senior Judge




                                             9
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA



William C. Thigpen,                 :
                                    :
                 Petitioner         :
                                    :
           v.                       : No. 2426 C.D. 2014
                                    :
Unemployment Compensation           :
Board of Review,                    :
                                    :
                 Respondent         :


                               ORDER


           AND NOW, this 29th day of September, 2015, the Order of the
Unemployment Compensation Board of Review in the above-captioned matter is
hereby AFFIRMED.




                                __________ ___________________________
                                JAMES GARDNER COLINS, Senior Judge